I differ with the majority of the court as to the conclusion of fact which should be drawn from the testimony of E.P. Powell, C.A. Lutz, and W.E. Cline, and also as to the understanding of Act No. 20 of 1914, § 6 (amended by Act No. 85 of 1926). My conclusion of fact is that W.E. Cline was not a subcontractor under Long-Bell Sales Corporation, nor did he work under this company in any subservient capacity, in resawing the timber sent to his mill by the defendant company. He simply resawed certain pieces of timber for the defendant company, reducing the pieces to certain sizes, lengths, dimensions, thicknesses, etc., pursuant to directions from this company as to the work to be done. Cline in doing the work operated his own mill, used his own employees, and did all the work himself, acting under his own management in the doing of the work at the price of $3 per thousand. *Page 322 
The plaintiff, Lutz, was injured while working for Cline, and, under my appreciation of the facts, has no right to claim compensation from the defendant company.
The law, Act No. 85 of 1926, in providing for liability, contemplates in my opinion a situation in which the party having the work done under contract does the work in a subservient capacity to a principal who has some authority in the matter of directing the work.
In this instance the defendant company had no authority nor control over Cline as to the management of the mill or labor performing the work, other than to pay Cline the stipulated price for the resawing.
I think this conclusion in harmony with the principle upon which rests the opinion in Rooney v. Overseas Ry., Inc.,173 La. 183, 136 So. 486; Morrison v. Weber-King Mfg. Co.,6 La. App. 388; West v. Martin Lumber Co., 7 La. App. 366; Langley v. Widow and Heirs of McDonald, 7 La. App. 715; Myers v. Newport Co.,17 La. App. 227, 135 So. 767; Windham v. Newport Co. (La.App.)143 So. 538.
I think Cline was simply a hired man, employed to do certain work in his own way, except as to the manner and form in which the timber was to be recut.
For these reasons, I am of the opinion that plaintiff's demand against Long-Bell Sales Corporation should be rejected.